Citation Nr: 0609968	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange or other 
herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1973 
to September 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the benefit sought on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he currently has diabetes 
mellitus, which is causally related to his active military 
service.  He claims that he volunteered to go to Vietnam on 
"special detail" and was there from March 1974 to November 
1974.  

The Board has carefully reviewed the record, but finds that 
this case must be remanded for further development.  The 
Board regrets any delay caused by this remand, but for the 
reasons set forth below, a remand in this case is simply 
unavoidable.

Initially, the Board notes that the RO failed to comply with 
the requirements under the Veterans Claims Assistance Act of 
2000 (VCAA), which describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The RO never sent the veteran a letter that 
explains the type of evidence needed to substantiate his 
claim for service connection and explains what evidence he 
should provide and what evidence VA would assist him in 
obtaining.  The RO sent the veteran a letter in March 2001 
that explained some regulatory changes regarding Agent Orange 
claim, but this letter was inadequate to satisfy the 
requirements of VCAA notice.  More significantly, after the 
veteran's claim was initially denied in October 2001, he 
contacted the RO by telephone later that month and complained 
that he never received a request for any evidence.  The RO 
representative made a notation on the VA Form 119, Report of 
Contact, that a review of the file revealed that the veteran 
was correct, and that the RO had only sent him a general 
letter.  Despite this realization, the RO did not remedy this 
error and send the veteran a proper VCAA notice letter.  
Despite this error, the Board reviewed all other documents in 
the record, but even considering the record in its entirety, 
the Board cannot conclude that VCAA notice requirements were 
satisfied.  The Board also notes that despite this clear 
defect in VCAA notice, the Appeal Certification Worksheet 
dated in June 2005, indicates that a VCAA letter was sent and 
that VCAA notice was satisfied.  This simply does not match 
the information in the record.  

Additionally, the Board cannot conclude that VCAA duty to 
assist requirements were satisfied in this case.  In a 
statement submitted in March 2003, the veteran requested that 
VA obtain medical evidence from the VA medical centers (VAMC) 
in Philadelphia, Pennsylvania, and Newington, Connecticut, 
for treatment from December 1974 to December 1975.  In March 
2003 and March 2004, the RO made requests to the VAMC in 
Philadelphia for records from this period.  In the later 
request, the RO requested that if no records could be 
located, that a negative reply be provided.  However, the 
record is completely silent for any treatment records or 
negative reply from the VAMC in Philadelphia.  Moreover, the 
record contains no evidence that the RO attempted to obtain 
copies of VA treatment records from the VAMC in Newington.  
The duty to assist requires that VA obtain copies of Federal 
records, including VA treatment records, and that efforts 
continue to obtain these records until VA concludes that the 
records do not exist, or that it would be futile to continue 
trying to obtain such records.  See 38 C.F.R. § 3.159(c)(2).  

In addition to the foregoing, the Board notes that during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Therefore, in addition to providing the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
he must be provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran proper VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to substantiate a claim 
for service connection for diabetes 
mellitus, including as due to Agent 
Orange or herbicide exposure, and informs 
him of what evidence he should submit, 
and what evidence VA will assist him in 
obtaining.  The notice should also 
include an explanation as to the 
information needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Request VA treatment records from the 
VA medical centers in Philadelphia, 
Pennsylvania, and Newington, Connecticut, 
for reported treatment from December 1974 
to December 1975.  If no records can be 
located, request that the VA medical 
center provide a negative response.

3.  After all required notification and 
development has been completed, please 
adjudicate the veteran's claim for 
entitlement to service connection 
diabetes mellitus, to include as due to 
Agent Orange or herbicide exposure, on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

